Citation Nr: 0827516	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for tongue squamous 
cell carcinoma (claimed as throat cancer), to include as due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

In December 2007, the veteran submitted a hearing election 
form to the RO.  On this form, he indicated that he wished to 
participate in a Travel Board hearing.  However, in a January 
2008 statement, the veteran's representative indicated that 
the veteran no longer wished to have a Board hearing.  
Accordingly, the veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran suffers from bilateral hearing loss and 
bilateral tinnitus that are the result of a disease or injury 
in service.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran was diagnosed with squamous cell carcinoma of 
the tongue base.

4.  Competent medical evidence indicates that the veteran's 
squamous cell carcinoma of the tongue base is not causally 
related to the veteran's military service or any incident 
thereof, to include presumed herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).
2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Squamous cell carcinoma of the tongue base was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.3.7, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2005 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In January 2008, the veteran's 
representative indicated that the veteran had an appointment 
with a "cancer doctor" and the veteran hoped to provide 
additional medical evidence in support of his claim for 
squamous cell carcinoma.  The veteran's representative stated 
that if no additional evidence was received within 60 days of 
the letter, his claims should be forwarded to the Board.  No 
additional evidence was received.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the veteran's claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus, 
a VA examination was provided in May 2006.  Further 
examination or opinion is not needed on these claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

Regarding the veteran's claim of entitlement to service 
connection for squamous cell carcinoma of the tongue base, an 
examination was not provided.  Though VA has conceded the 
veteran's exposure to Agent Orange, he has not been diagnosed 
with any of the presumptive diseases associated with 
herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  
On a direct basis, the Board concludes an examination is not 
needed because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that his current bilateral hearing loss, 
bilateral tinnitus and squamous cell carcinoma of the tongue 
base are the result of injuries or diseases in service.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Bilateral Hearing Loss & Bilateral Tinnitus

The veteran maintains that due to his military occupational 
specialty of field communications crewman, he was exposed to 
significant acoustic trauma, which resulted in his current 
hearing disabilities.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the veteran's claims file indicates that he has 
been diagnosed with bilateral hearing loss (for VA purposes) 
and bilateral tinnitus.  Thus, element (1) of Hickson has 
been satisfied.

Review of the veteran's service medical records indicates 
that at induction, the examiner noted the veteran's ears to 
be normal.  The audiometer readings were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
n/a
0
LEFT
25
10
10
n/a
0

See Standard Form (SF) 88, induction examination report, 
January 9, 1970.  However, on the SF 89, the veteran himself 
indicated that he suffered from hearing loss.  See SF 89, 
induction examination report, January 9, 1970.  The examiner 
did not comment on this complaint in the summary and 
elaboration of pertinent data section of the examination.  
The Board also notes that the audiometric findings of January 
1970 did not establish the veteran suffered from hearing loss 
for VA purposes at the time of his induction examination.

In June 1970, the veteran again complained of hearing loss.  
See service medical records, June 29, 1970.  There were no 
other complaints of hearing loss for the remainder of the 
veteran's service.  Upon separation examination, the 
veteran's ears were noted to be normal and the veteran was 
noted to have 15/15 on the whispered voice test for both 
ears.  See SF 88, separation examination report, June 4, 
1972.  The veteran's service medical records do not contain 
any complaints of or treatment for bilateral tinnitus.  As 
such, the Board concedes the veteran complained of hearing 
loss in service, satisfying element (2) of Hickson, but as 
there was no evidence of tinnitus, this element has not been 
met.

Following the veteran's discharge from service in 1972, there 
are no documented diagnoses of bilateral hearing loss or 
bilateral tinnitus until May 2006, more than 30 years after 
his discharge from service.

In light of the fact that the veteran was only provided with 
a whispered voice test upon his separation from service in 
1972, the veteran was afforded a VA audiological examination 
in May 2006.  During the VA examination, the veteran 
indicated that he had suffered from periodic bilateral 
tinnitus for over 20 years.  The examiner noted that the 
veteran's hearing was normal upon entry into service and the 
whispered voice test at separation was not valid for 
assessing noise induced hearing loss.  The veteran commented 
that his auditory status had not changed over his time in the 
military.  The VA examination revealed a mixed hearing loss, 
indicative of a middle ear anomaly.  The examiner opined that 
this condition was not related to noise exposure as supported 
by the relatively good hearing in the higher frequencies.  
These data did not support a claim for hearing loss and 
tinnitus to include the data contained within the claims file 
and the audiological data obtained during the VA examination.  
This negative medical nexus does not satisfy the requirement 
under element (3) of Hickson.

The only remaining evidence in support of the veteran's 
claims is his lay statements alleging that his hearing loss 
and tinnitus are the result of acoustic trauma in service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss what he remembers from service and his 
current symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
hearing disabilities are related to service.  There is not an 
approximate balance of evidence.  

B.  Squamous Cell Carcinoma of the Tongue Base

The veteran's seeks service connection for squamous cell 
carcinoma of the tongue base, claimed as throat cancer, as 
being directly due to his military service and/or as a result 
of exposure to herbicides in Vietnam.
The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 (West 2002)

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With regard to element (1) of Hickson, the veteran was 
diagnosed with squamous cell carcinoma of the tongue base in 
2000.  He has established that he has a current disability.  
The Board notes, however, that the veteran alleges he has 
been diagnosed with non-Hodgkin's lymphoma.  See VA Form 9, 
October 29, 2007.  Review of the veteran's claims file does 
not reveal such a diagnosis.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, service medical records 
do not show a diagnosis of any carcinomas.  On the June 1972 
separation examination, all systems were considered normal.  
Squamous cell carcinoma of the tongue base was first 
indicated in 2000.  Therefore, according to the evidence of 
record, the veteran's squamous cell carcinoma began 
approximately 30 years after the veteran left military 
service in June 1972, and long after the end of the one year 
presumptive period for chronic diseases, to include malignant 
tumors, in 38 C.F.R. § 3.309(a).  Hickson element (2) as to 
in-service disease is therefore not met.

With respect to in-service incurrence of injury, because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson 
element (2), in-service injury, has therefore been 
established based on a presumptive basis.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  The Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e) [herbicide exposure].  The Board 
will then address the veteran's claim under Combee, supra.

The disorder for which service connection is sought must be 
specified at 38 C.F.R. § 3.309(e) for diseases associated 
with exposure to certain herbicide agents in order to enjoy 
the presumption of service incurrence thereunder.  The 
disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  In this case, the disabilities specified at 
38 C.F.R. § 3.309(e) do not include the veteran's diagnosed 
squamous cell carcinoma.  This disease is not among the list 
of presumed disorders due to Agent Orange.  Therefore, the 
nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-44.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his squamous cell carcinoma under the 
regular criteria for service connection without regard for 
the Agent Orange presumptions.

The only evidence of record connecting the veteran's squamous 
cell carcinoma to service is his own lay statements.  To this 
extent, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Layno, 
supra.  The Board observes that the veteran has had ample 
opportunity to provide medical nexus evidence in his favor.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
(it is a claimant's responsibility to support a claim for VA 
benefits); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In summary, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for squamous cell carcinoma of the tongue base on 
a direct basis.  The benefit sought on appeal is accordingly 
denied.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In the absence of the third 
required Hickson element, medical nexus, a reasonable doubt 
does not exist regarding the veteran's claim that his 
squamous cell carcinoma is related to service.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for tongue squamous cell 
carcinoma (claimed as throat cancer), to include as due to 
Agent Orange exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


